Citation Nr: 1809474	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-08 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to a compensable rating for lipomatosis with residual scars.

3.  Entitlement to service connection for dental treatment purposes.

4.  Entitlement to service connection for a skin condition.  



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 




INTRODUCTION

The Veteran had active duty service in the Army from November 1977 to November 1980 and from July 1981 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The issues of entitlement to a compensable rating for lipomatosis with residual scars, entitlement to service connection for dental treatment purposes, and entitlement to service connection for a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not serve during a period of war.


CONCLUSION OF LAW

The criteria for entitlement to a nonservice-connected pension have not been met. 38 U.S.C. §§ 101, 1521 (2012); 38 C.F.R. §§ 3.2, 3.3, 3.16, 3.203 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to Nonservice-Connected Pension Benefits

Under VA regulations, the payment of nonservice-connected pension benefits is provided to veterans who are permanently and totally disabled from a nonservice-connected disability, which is not the result of willful misconduct, but only where the Veteran has the requisite active military service during a "wartime" period.  38 U.S.C. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).

A veteran meets the service requirements of that section if he or she served in active military, naval or air service under one of the following conditions: (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C. § 1521 (j); 38 C.F.R. § 3.3 (a)(3).

In computing the 90 days required above, active service which began before or extended beyond the war period will be included if such service was continuous. Broken periods of service during a period of war may be added together to meet the requirement for length of service.  38 C.F.R. § 3.17.

The qualifying periods of war are the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, and the Persian Gulf War. 38 U.S.C. 
§ 101; 38 C.F.R. § 3.3 (a)(3).  The Vietnam era is the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period; and in all other cases, the period beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C. § 101 (29); 38 C.F.R. 
§ 3.2 (f).  The Persian Gulf War is the period beginning on August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law.  See 38 U.S.C. § 101 (33); 38 C.F.R. § 3.2 (i).

Further, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C. §§ 101 (21), (24); 38 C.F.R. § 3.6 (a), (d).  Active duty for training (ACDUTRA) includes full-time duty performed by Reservists for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101 (22); 38 C.F.R. § 3.6 (c). Annual training is an example of ACDUTRA, while weekend drills are INACDUTRA.

The Veteran contends that entitlement to nonservice-connected pension is warranted based on wartime service.  The Veteran he served on active duty from November 1977 to November 1980 and from July 1981 to December 1983.  The Veteran's periods of service are not within a qualifying period of war.  However, the Veteran asserts that he was on active duty during the invasion of Grenada and the bombing of the Marine barracks in Lebanon.  He asserts that his service during this period is classified as wartime service.  See May 14, 2012 statement.  The Veteran submitted a certificate from the American Legion, which reflects that the American Legion classifies as wartime service any service between August 24, 1982 and July 31, 1984.  

The Veteran's period of active service is not a recognized period of war under 38 C.F.R. § 3.2.  Although the American Legion has classified part of the Veteran's service as a wartime period, it is not classified as such by VA regulations.  The Board is bound by the VA regulation that defines wartime service.  38 U.S.C. 
§ 7104 (c) (2012).  In light of the fact the evidence of record shows the Veteran's period of service occurred during peacetime, as defined by the applicable regulation, the Board must find the criteria for eligibility for non-service-connected pension have not been met, and the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected pension is denied. 





REMAND

The RO has assigned a non-compensable evaluation for lipomatosis with residuals scars of the left upper extremity and right upper extremity.  The current non-compensable rating is based on a finding that the lipoma scars of the left upper extremity and right lower extremity are not painful or unstable.   

The VA examination reports dated in September 2011, July 2015, and September 2016 indicated that the Veteran did not have lipomatosis scars on his face.  The September 2011, July 2015, and September 2016 examinations indicated that none of the lipomatosis scars were painful.  A June 2017 VA examination noted one painful scar of the right upper extremity.  

The Veteran asserts that his lipomatosis scars are painful and unstable.  In addition, he contends that the VA examinations failed to document a scar on his forehead.  See August 2016 and July 2017 statements.  He further asserts that he has nerve and tissue damage associated with lipomatosis.  See January 2017 statement.  

In October 2017, the Veteran underwent surgery for excision of lipomas from his abdomen.  Those scars have not been evaluated by a VA examiner.

The RO issued a Supplemental Statement of the Case in August 2015.  Additional evidence has been associated with the Veteran's claims file since the SSOC, which is relevant to the higher rating for lipoma on appeal.  The evidence includes VA examination reports dated in September 2016 and June 2017, outpatient treatment records, and photographs of the lipoma scars.  Although the Veteran's initial substantive appeal was received after February 2, 2013, the automatic waiver of initial RO consideration does not apply, because in this case, the evidence was obtained by the VA, rather than submitted by the Veteran.  See 38 C.F.R. § 20.1304 (c) (2015) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative"). 

A new VA examination is necessary to ascertain the current severity of the Veteran's lipomatosis scars.  The examination must identify all of the scars that are present, including any scars on the face.  The examination must indicate whether the scars are unstable or painful, result in loss of skin over the scar, or cause limitation of function.  The RO should then readjudicate the claim in a Supplemental Statement of the Case.  

The Veteran claims that a current skin disability is related to service.   In a May 2012 statement, the Veteran reported that he was treated for cystic acne during service.  He stated that his acne has gotten worse since service. 

Service treatment records show that the Veteran was diagnosed with a groin cyst in September 1980.  The separation examination noted that the Veteran was using medication for a skin eruption.  In light of the cyst noted in service, and the currently diagnosed skin disabilities, a VA examination is warranted to ascertain whether a skin disorder, other than lipomatosis, is related to service.   

The Veteran also seeks to establish entitlement to VA outpatient dental treatment. The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See Proposed Rules, Dental Conditions, 76 Fed. Reg. 14,600 (Mar. 17, 2011); Final Rule, Dental Conditions, 77 Fed. Reg. 4469  (Jan. 30, 2012). The amended version of 38 C.F.R. § 3.381 now clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381 (a).  Here, the RO did not refer the claim for consideration of service connection for a dental disability for purposes of VA outpatient treatment.  On remand, the claim should be referred to the appropriate VA medical center to determine whether the Veteran meets the basic eligibility requirements for dental treatment.  



Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) of the VHA to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

2.  Provide the Veteran with a VA compensation examination to ascertain the current severity of the service-connected lipomatosis with residual scars.  The claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report.  The examiner should address the following:

a) The examiner should state what percent of the entire body is affected by his associated lipomatosis and the percent of the exposed areas affected.  The examiner should indicate whether the Veteran requires intermittent systemic therapy for lipomatosis, such as corticosteroids or other immunosuppressive drugs, and if so, the duration and frequency during the past 12 month period.

b) The examiner should identify any lipomatosis scars of the head, face or neck.  For any scar of the head, face or neck, the examiner should indicate whether any of the characteristics of disfigurement are present.

c) For any scar of the head, face or neck the examiner should indicate whether the scar is unstable.

d) For any scar of the head, face or neck, the examiner should indicate whether the scar is painful.

e) The examiner should identify any lipomatosis scars other than those of the head, face and neck.  For each identified scar the examiner should address the following: 

1) Provide the area of the scar;

2) State whether the scar is painful or unstable; 

3) State whether the scar has other disabling effects.  

With regard to disabling effects, the examiner should indicate whether the Veteran has nerve damage and/or musculoskeletal symptoms associated with lipoma.  

3.  Provide the Veteran with a VA compensation examination to ascertain the etiology of a skin condition other than lipomatosis.  The examiner should diagnose any skin disability that is currently present, other than lipomatosis.  The examiner should provide an opinion as to whether any current skin disability is at least as likely as not related to service, including the skin eruption diagnosed during service in September 1980. 

The examiner should provide a complete rationale for the opinion.  If an opinion cannot be expressed without resort to speculation, the examiner should explain why this is the case.

4.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


